      Case 2:20-cv-00379-DAK Document 14 Filed 12/10/20 PageID.60 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

    ADAM SMITH,
                                                        MEMORANDUM DECISION
                              Plaintiff,                & DISMISSAL ORDER

    v.

    MIKE HADDON et al.,
                                                       Case No. 2:20-CV-379 DAK
                              Defendants.
                                                       District Judge Dale A. Kimball



           Plaintiff, Adam Smith, filed a civil rights complaint.1 On September 21, 2020, the Court

ordered Plaintiff to, within thirty days, pay an initial partial filing fee of $28.33.2 Plaintiff has not

complied.

           IT IS THEREFORE ORDERED that Plaintiff's complaint is dismissed without prejudice.

                    DATED this 10th day of December, 2020.

                                                BY THE COURT:



                                                DALE A. KIMBALL
                                                United States District Judge




1
    See 42 U.S.C.S. § 1983 (2020).
2
    See 28 id. § 1915.
